 

EXHIBIT 10.10

CERIDIAN CORPORATION

EXECUTIVE EMPLOYMENT AGREEMENT

PARTIES

Ceridian Corporation
3311 East Old Shakopee Road
Minneapolis, Minnesota 55425-1640

and

Michael F. Shea
(“Executive”)

Date:             January 29, 2007

RECITALS

A.                         Ceridian wishes to obtain the services of Executive
for the duration of this Agreement, and Executive wishes to provide services for
such period.

B.                           Ceridian desires reasonable protection of
Ceridian’s Confidential Information (as defined below).

C.                           Ceridian desires assurance that Executive will not
compete with Ceridian, engage in recruitment of Ceridian’s employees or make
disparaging statements about Ceridian after termination of employment, and
Executive is willing to refrain from such competition, recruitment and
disparagement.

D.                          Executive desires to be assured of a minimum Base
Salary (as defined below) from Ceridian for Executive’s services for the term of
this Agreement.

E.                            It is expressly recognized by the parties that
Executive’s acceptance of, and continuance in, Executive’s position with
Ceridian and agreement to be bound by the terms of this Agreement represents a
substantial commitment to Ceridian in terms of Executive’s personal and
professional career and a foregoing of present and future career options by
Executive, for all of which Ceridian receives substantial value.

F.                            The parties recognize that a Change of Control (as
defined below) may result in material alteration or diminishment of Executive’s
position and responsibilities and substantially frustrate the purpose of
Executive’s commitment to Ceridian and forbearance of career options.

G.                           The parties recognize that in light of the
above-described commitment and forbearance of career options, it is essential
that, for the benefit of Ceridian and its stockholders, provision be made for
the possibility of a Change of Control Termination (as defined below) in order
to enable Executive to accept and effectively continue in Executive’s position
in the face of inherently disruptive circumstances arising from the possibility
of a Change of Control of Ceridian Corporation (as defined below), although no
such change is now contemplated or foreseen.

1


--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of Executive’s acceptance of and continuance in
Executive’s employment for the term of this Agreement and the parties’ agreement
to be bound by the terms contained herein, the parties agree as follows:

ARTICLE I

DEFINITIONS

1.01                        “Affiliate” means any entity with whom Ceridian
would be considered a single employer under Section 414(b) or 414(c) of the
Code.

1.02                        “Base Salary” shall mean regular cash compensation
paid on a periodic basis exclusive of benefits, bonuses or incentive payments.

1.03                        “Board” shall mean the Board of Directors of Parent
Corporation.

1.04                        “Cause” means cause as defined under Section 4.2 of
Article IV.

1.05                        “Ceridian” shall mean Ceridian Corporation, a
Delaware corporation f/k/a New Ceridian Corporation, and, except for purposes of
Section 7.01(b) and (f), any Subsidiary (as that term is defined in Section
1.11).

1.06                        “Code” means the Internal Revenue Code of 1986, as
amended.

1.07                        “Confidential Information” shall mean information or
material of Ceridian which is not generally available to or used by others, or
the utility or value of which is not generally known or recognized as standard
practice, whether or not the underlying details are in the public domain,
including:

(a)                                    information or material relating to
Ceridian and its business as conducted or anticipated to be conducted; business
plans; operations; past, current or anticipated services, products or software;
customers or prospective customers; relations with business partners or
prospective business partners; or research, engineering, development,
manufacturing, purchasing, accounting, or marketing activities;

(b)                                   information or material relating to
Ceridian’s inventions, improvements, discoveries, “know-how,” technological
developments, or unpublished writings or other works of authorship, or to the
materials, apparatus, processes, formulae, plans or methods used in the
development, manufacture or marketing of Ceridian’s services, products or
software;

(c)                                    information on or material relating to
Ceridian which when received is marked as “proprietary,” “private,” or
“confidential;”

(d)                                   trade secrets of Ceridian;

(e)                                    software of Ceridian in various stages of
development, software designs, web-based solutions, specifications, programming
aids, programming languages, interfaces, visual displays, technical
documentation, user manuals, data files and databases of Ceridian; and

2


--------------------------------------------------------------------------------


 

(f)                                      any similar information of the type
described above which Ceridian obtained from another party and which Ceridian
treats as or designates as being proprietary, private or confidential, whether
or not owned or developed by Ceridian.

Notwithstanding the foregoing, “Confidential Information” does not include any
information which is properly published or in the public domain; provided,
however, that information which is published by or with the aid of Executive
outside the scope of employment or contrary to the requirements of this
Agreement will not be considered to have been properly published, and therefore
will not be in the public domain for purposes of this Agreement.

1.08                        “Disability” means totally and permanently disabled
as defined in Ceridian’s group long-term disability plan applicable to senior
executives, as may be amended from time to time.

1.09                        “Good Reason” means any one or more of the following
events which shall occur without Executive’s express written consent:

(a)                                  A change in Executive’s reporting
responsibilities, titles or office, or any removal of Executive from, or any
failure to re-elect Executive to, any of such positions, which has the effect of
materially diminishing Executive’s responsibility or authority, excluding for
this purpose an isolated, insubstantial or inadvertent action not taken in bad
faith and which is remedied by Ceridian promptly after receipt of written notice
thereof given by Executive and excluding any diminution attributable to a sale,
spin off, reverse spin off or similar disposition of any Subsidiary of Ceridian.

(b)                                 A reduction by Ceridian in Executive’s Base
Salary or bonus opportunity or as the same may be increased from time to time
thereafter or any failure by Ceridian to pay any portion of Executive’s
compensation when due, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by Ceridian promptly
after receipt of written notice thereof given by Executive;

(c)                                  Ceridian requiring Executive to be based
anywhere other than within 50 miles of Executive’s job location as of the
Commencement Date;

(d)                                 Without replacement by plans, programs, or
arrangements which, taken as a whole, provide benefits to Executive at least
reasonably comparable to those discontinued or adversely affected, (A) the
failure by Ceridian to continue in effect, any bonus, incentive, stock
ownership, purchase, option, life insurance, health, accident, disability, or
any other employee compensation or benefit plan, program or arrangement, in
which Executive is participating; or (B) the taking of any action by Ceridian
that would materially and adversely affect Executive’s participation or
materially reduce Executive’s benefits under any of such plans, programs or
arrangements;

(e)                                  The failure by Ceridian to provide office
space, furniture, and secretarial support at least comparable to that provided
Executive immediately prior to such failure or the taking of any similar action
by Ceridian that would materially adversely affect the working conditions in or
under which Executive performs her employment duties; or

(f)                                    Any material breach of this Agreement by
Ceridian, or the failure by a successor to Ceridian to assume the provisions of
this Agreement, including without limitation, Articles III, IV and VII.

3


--------------------------------------------------------------------------------


 

Executive’s right to terminate employment for Good Reason shall not be affected
by Executive’s incapacity due to physical or mental illness.  Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any event constituting Good Reason hereunder.

1.10                        “Parent Corporation” shall mean Ceridian Corporation
and, except for purposes of Section 8.02, any successor in interest by way of
consolidation, operation of law, merger or otherwise.  “Parent Corporation”
shall not include any Subsidiary.

1.11                        “Subsidiary” shall mean:  (a) any corporation at
least a majority of whose securities having ordinary voting power for the
election of directors (other than securities having such power only by reason of
the occurrence of a contingency) is at the time owned by Parent Corporation
and/or one or more Subsidiaries; and (b) any division or business unit (or
portion thereof) of Parent Corporation or a corporation described in clause (a)
of this Section 1.11.

1.12                        “Termination of Executive’s Employment” means (i)
Executive has severed her employment relationship with Ceridian and all
Affiliates provided such termination constitutes a “separation from service”
under Section 409A of the Code, or (ii) Executive experiences a change in
employment status with Ceridian and its Affiliates that constitutes a
“separation from service” under Section 409A of the Code.

ARTICLE II

EMPLOYMENT, DUTIES AND TERM

2.01                  Employment.  Upon the terms and conditions set forth in
this Agreement, Ceridian hereby employs Executive, and Executive accepts such
employment.

2.02                   Duties.  Executive shall devote his full-time and best
efforts to Ceridian and to fulfilling the duties of his position which shall
include such duties as may from time to time be assigned him by Ceridian,
provided that such duties are reasonably consistent with Executive’s education,
experience and background.  Executive shall comply with Ceridian’s policies and
procedures to the extent they are not inconsistent with this Agreement in which
case the provisions of this Agreement prevail.

2.03                   Term.  Subject to the provisions of Articles IV and VIII,
this Agreement and Executive’s employment shall continue until January 29, 2010
(the “Initial Term”).  On each anniversary of the Agreement, and subject to the
provisions of Articles IV and VIII, this Agreement and Executive’s employment
shall be automatically extended for an additional one-year period.  For purposes
hereof, the Initial Term, together with any subsequent extensions thereof, are
hereinafter referred to as the “Term.”  Upon the occurrence of a Change of
Control during the Term, all applicable Change of Control protections set forth
herein (including, without limitation, those set forth in Article VII hereof)
shall continue to apply for the 24-month period commencing on the date of the
Change of Control.

ARTICLE III

COMPENSATION AND EXPENSES

3.01                        Base Salary.  For all services rendered under this
Agreement during the Term, Ceridian shall pay Executive a minimum Base Salary,
at no less than the annual rate currently being paid or, if Executive is not
currently in Ceridian’s employ, at the annual rate specified in the written
offer of employment.  If

4


--------------------------------------------------------------------------------


 

Executive’s salary is increased from time to time during the term of this
Agreement, the increased amount shall be the Base Salary for the remainder of
the term.

3.02                        Bonus and Incentive.  Bonus or incentive
compensation shall be at the sole discretion of Ceridian.  Except as otherwise
provided in Article VII, Ceridian shall have the right, in accordance with their
terms, to alter, amend or eliminate any bonus or incentive plans, or Executive’s
participation therein, without compensation to Executive.

3.03                        Benefit Plans.  Executive shall be entitled to
participate in the employee health and welfare, retirement and other employee
benefits programs offered generally from time to time by Ceridian to its
executive employees, to the extent that Executive’s position, tenure, salary,
and other qualifications make Executive eligible to participate.

3.04                        Business Expenses.  Ceridian shall, consistent with
its policies in effect from time to time, bear all ordinary and necessary
business expenses incurred by Executive in performing his or her duties as an
employee of Ceridian, provided that Executive accounts promptly for such
expenses to Ceridian in the manner prescribed from time to time by Ceridian.

ARTICLE IV

EARLY TERMINATION

4.01                        Early Termination.  This Article shall not apply to
a Change of Control Termination which is governed solely by the provisions of
Article VII, and does not alter the respective continuing obligations of the
parties pursuant to Articles V and VI.

4.02                       Termination for Cause.  Ceridian may terminate this
Agreement and Executive’s employment       immediately for cause.  For the
purpose hereof “cause” means:

(a)                                  fraud;

(b)                                 misrepresentation;

(c)                                  theft or embezzlement of Ceridian assets;

(d)                                 intentional violations of law involving
moral turpitude;

(e)                                  failure to follow Ceridian’s conduct and
ethics policies; and/or

(f)                                    the continued failure by Executive to
attempt in good faith to perform his or her duties as reasonably assigned to
Executive pursuant to Section 2.02 of Article II of this Agreement for a period
of 60 days after a written demand for such performance which specifically
identifies the manner in which it is alleged Executive has not attempted in good
faith to perform such duties.

A Termination of Executive’s Employment by Ceridian shall not constitute a
termination for Cause unless (i) there has been delivered to Executive by the
Board, at least 10 days prior to such termination, a written notice which
specifically identifies conduct described in clauses (a) through (f) in which
the Board believes Executive has engaged and (ii) the Board has duly adopted a
resolution, by the affirmative vote of not less than two-thirds (2/3) of the
entire membership of the Board at a meeting of the Board which was called and
held for the purpose of considering such termination (after reasonable notice to
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board) finding

5


--------------------------------------------------------------------------------


 

that, in the good faith opinion of the Board, the Executive was guilty of
conduct described in clauses (a), (b), (c), (d), (e) or (f), and specifying the
particulars thereof in detail.  In the event of termination for Cause pursuant
to this Section 4.02, Executive shall be paid at the usual rate of Executive’s
annual Base Salary through the date of termination specified in any written
notice of termination.

4.03                        Termination Without Cause; Termination for Good
Reason.  Ceridian may terminate this Agreement and Executive’s employment
without Cause on at least 30 days’ written notice.  Executive may terminate this
Agreement and Executive’s employment with or without Good Reason on at least 30
days’ written notice.  In the event of Termination of Executive’s Employment
pursuant to this Section 4.03, compensation shall be paid as follows:

(a)                                  If the notice of termination is given by
Ceridian without Cause or by Executive for Good Reason, Executive shall be paid
at the usual rate of her annual Base Salary through the 30 day notice period
(provided, however, that Ceridian shall have the option of making termination of
the Agreement and Termination of Executive’s Employment effective immediately
upon notice in which case Executive shall be paid a lump sum representing the
value of 30 days worth of salary), and Executive shall become entitled to the
following severance benefits:

(1)                                a lump sum cash payment equal to two times
the sum of Executive’s then-current annual Base Salary.

(2)                                  a prorated portion of Executive’s bonus
compensation, if any, to which Executive would have otherwise become entitled
for the fiscal year in which the Termination of Employment occurs had Executive
remained continuously employed for the full fiscal year, calculated by
multiplying such bonus compensation by a fraction, the numerator of which is the
number of days in the applicable fiscal year through the date of termination and
the denominator of which is 365 (without giving effect to any reduction in bonus
opportunity constituting Good Reason);

(3)                                  reasonable executive-level outplacement
services, not to exceed $20,000, for a period of up to 24 months (or if earlier,
until the first acceptance by Executive of an offer of employment), to be
provided through Executive’s preferred provider of such services; and

(4)                                  if following termination, Executive elects
COBRA continuation coverage for Executive and his/her eligible dependents under
Ceridian’s group health plan, Ceridian shall reimburse Executive for the
applicable COBRA premiums paid for the first six months of the COBRA
continuation period.

(b)                                 If Executive is a “specified employee” for
the purposes of complying with the requirements of Section 409A(a)(2)(B)(i) of
the Code, then any payments of severance, other than reasonable outplacement
services, or other amounts of deferred compensation due under this Section 4.03,
will be suspended and not made until the first day immediately following the
date that his six (6) months after the date of the Executive’s termination of
employment (or, if earlier, upon the Executive’s death).

(c)                                  If the notice of termination is given by
Executive without Good Reason, Executive shall be paid at the usual rate of her
annual Base Salary through the 30 day notice period.

6


--------------------------------------------------------------------------------


 

4.04                        Termination In The Event of Death or Disability. 
This Agreement shall terminate in the event of death or Disability of Executive.

(a)                                  In the event of Executive’s death, Ceridian
shall pay a lump sum cash payment equal to one year of Executive’s then-current
Base Salary as soon as practicable following Ceridian’s receipt of notice of
Executive’s death.  Such amount shall be paid (i) to the beneficiary or
beneficiaries designated in writing to Ceridian by Executive, (ii) in the
absence of such designation to the surviving spouse, or (iii) if there is no
surviving spouse, or such surviving spouse disclaims all or any part, then the
full amount, or such disclaimed portion, shall be paid to the executor,
administrator or other personal representative of Executive’s estate.

(b)                                 In the event of Executive’s Disability, Base
Salary shall be terminated as of the end of the month in which the last day of
the six-month period of Executive’s inability to perform his duties, despite
Ceridian’s efforts to reasonably accommodate, occurs.

(c)                                  In the event of termination by reason of
Executive’s death or Disability, in addition to the death or Disability benefits
provided in Section 4.04(a) and Section 4.04(b), Ceridian shall pay to Executive
a prorated bonus equal to (i) the amount Executive would have received in annual
incentive plan bonus for the year in which termination occurs had “target” goals
been achieved, multiplied by (ii) a fraction, the numerator of which is the
number of days in the applicable fiscal year through the date of termination and
the denominator or which is 365.  The amount payable pursuant to this Section
4.04(c) shall be paid within 15 days after the date such bonus would have been
paid had Executive remained employed for the full fiscal year.

4.05                        Retirement.  Executive may terminate this Agreement
and Executive’s employment as a result of Executive decision to retire from
Ceridian.  Executive shall provide Ceridian with at least 30 days’ written
notice of the date upon which Executive intends to retire.  Executive shall be
paid at the usual rate of his annual Base Salary and annual perquisite cash
adder through the date of retirement stipulated in the written notice.

4.06                        Entire Termination Payment.  The compensation
provided for in this Article IV for early termination of this Agreement and
termination pursuant to this Article IV shall constitute Executive’s sole remedy
for such termination.  Executive shall not be entitled to any other termination
or severance payment which may be payable to Executive under any other agreement
between Executive and Ceridian.

4.07                        Termination On Account of Change in Status of
Affiliate.  In the event that, prior to a Change of Control or a termination for
Cause under Section 4.02, Executive incurs a termination of employment as
defined under Section 4.01 solely on account of being primarily employed by an
entity that ceases to be an Affiliate, then:

(a)                                  if at the time of such termination of
employment, Executive has entered into or has been offered an agreement with the
Affiliate or an entity that has or will have an interest in such Affiliate and
such agreement provides or would provide rights that are identical to the
Executive’s rights under Article IV of this Agreement, then such termination
will be treated as a termination for Cause pursuant to Section 4.02; and

(b)                                 in all other cases, such termination of
employment will be treated as a termination without Cause under Section 4.03.

7


--------------------------------------------------------------------------------


 

ARTICLE V

CONFIDENTIALITY, DISCLOSURE AND ASSIGNMENT

5.01                        Confidentiality.  Executive acknowledges that
Ceridian has taken reasonable measures to preserve the secrecy of its
Confidential Information.  Executive will not, during the term or after the
termination or expiration of this Agreement or his/her employment, publish,
disclose, or utilize in any manner any Confidential Information obtained while
employed by Ceridian.  If Executive leaves the employ of Ceridian, Executive
will not, without Ceridian’s prior written consent, retain or take away any
drawing, writing or other record in any form containing any Confidential
Information.

5.02                      Business Conduct and Ethics. During the term of
employment with Ceridian, Executive will engage in no activity or employment
which may conflict with the interest of Ceridian, and will comply with
Ceridian’s policies and guidelines pertaining to business conduct and ethics.

5.03                      Disclosure.  Executive will disclose promptly in
writing to Ceridian all inventions, discoveries, software, writings and other
works of authorship which are conceived, made, discovered, or written jointly or
singly on Ceridian time or on Executive’s own time, providing the invention,
improvement, discovery, software, writing or other work of authorship is capable
of being used by Ceridian in the normal course of business, and all such
inventions, improvements, discoveries, software, writings and other works of
authorship shall belong solely to Ceridian.

5.04                      Instruments of Assignment.  Executive will sign and
execute all instruments of assignment and other papers to evidence transfer of
Executive’s entire right, title and interest in such inventions, improvements,
discoveries, software, writings or other works of authorship in Ceridian, at the
request and the expense of Ceridian, and Executive will do all acts and sign all
instruments of assignment and other papers Ceridian may reasonably request
relating to applications for patents, patents, copyrights, and the enforcement
and protection thereof.  If Executive is needed, at any time, to give testimony,
evidence, or opinions in any litigation or proceeding involving any patents or
copyrights or applications for patents or copyrights, both domestic and foreign,
relating to inventions, improvements, discoveries, software, writings or other
works of authorship conceived, developed or reduced to practice by Executive,
Executive agrees to do so, and if Executive leaves the employ of Ceridian,
Ceridian shall pay Executive at a rate mutually agreeable to Executive and
Ceridian, plus reasonable traveling or other expenses.

5.05                      Inventions Developed on Executive’s Own Time.  The two
immediately preceding sections entitled “Disclosure” and “Instruments of
Assignment” do not apply to inventions in which a Ceridian claim of any rights
will create a violation of Chapter 181 Minnesota Statutes, Section 181.78,
reproduced below and constituting the written notification of its Subdivision 3.

181.78 Agreements; terms relating to inventions

Subdivision 1.

Any provision in an employment agreement which provides that an employee shall
assign or offer to assign any of the employee’s rights in an invention to the
employer shall not apply to an invention for which no equipment, supplies,
facility or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, and (1) which does not relate
(a) directly to the business of the employer or (b) to the employer’s actual or
demonstrably anticipated research or development, or (2) which does not result
from any work performed by the employee for the employer.  Any provision

8


--------------------------------------------------------------------------------


 

which purports to apply to such an invention is to that extent against the
public policy of this state and is to that extent void and unenforceable.

Subdivision 2.

No employer shall require a provision made void and unenforceable by subdivision
1 as a condition of employment or continuing employment.

Subdivision 3.

IF AN EMPLOYMENT AGREEMENT ENTERED INTO AFTER AUGUST 1, 1977, CONTAINS A
PROVISION REQUIRING THE EMPLOYEE TO ASSIGN OR OFFER TO ASSIGN ANY OF THE
EMPLOYEE’S RIGHTS IN ANY INVENTION TO AN EMPLOYER, THE EMPLOYER MUST ALSO, AT
THE TIME THE AGREEMENT IS MADE, PROVIDE A WRITTEN NOTIFICATION TO THE EMPLOYEE
THAT THE AGREEMENT DOES NOT APPLY TO AN INVENTION FOR WHICH NO EQUIPMENT,
SUPPLIES, FACILITY OR TRADE SECRET INFORMATION OF THE EMPLOYER WAS USED AND
WHICH WAS DEVELOPED ENTIRELY ON THE EMPLOYEE’S OWN TIME, AND (1) WHICH DOES NOT
RELATE (a) DIRECTLY TO THE BUSINESS OF THE EMPLOYER OR (b) TO THE EMPLOYER’S
ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT, OR (2) WHICH DOES
NOT RESULT FROM ANY WORK PERFORMED BY THE EMPLOYEE FOR THE EMPLOYER.

5.06                      Executive’s Declaration. Executive has no inventions,
data bases, improvements, discoveries, software, writings or other works of
authorship useful to Ceridian in the normal course of business, which were
conceived, made or written prior to the date of this Agreement and which are
excluded from this Agreement.

5.07                      Survival.  The obligations of this Article V shall
survive the expiration or termination of this Agreement and Executive’s
employment.

ARTICLE VI

NON-COMPETITION, NON-RECRUITMENT, AND NON-DISPARAGEMENT

6.01                        General.  The parties hereto recognize and agree
that (a) Executive is a senior executive of Ceridian and is a key executive of
Ceridian, (b) Executive has received, and will in the future receive,
substantial amounts of Confidential Information, (c) Ceridian’s business is
conducted on a worldwide basis, and (d) provision for non-competition,
non-recruitment and non-disparagement obligations by Executive is critical to
Ceridian’s continued economic well-being and protection of Ceridian’s
Confidential Information.  In light of these considerations, this Article VI
sets forth the terms and conditions of Executive’s obligations of
non-competition, non-recruitment and non-disparagement subsequent to the
termination of this Agreement and/or Executive’s employment for any reason other
than a Change of Control Termination.  Section 6.02 and 6.03 of this Agreement
shall be of no further force or effect upon a Change of Control Termination.

6.02                        Non-Competition.

(a)                                  During the term of this Agreement,
Executive will devote full time and energy to furthering Ceridian’s business and
will not pursue any other business activity without Ceridian’s written consent. 
Unless the obligation is waived or limited by Ceridian in accordance with
subsection (b) of this Section 6.02, Executive agrees that during his or her
employment with Ceridian and for a

9


--------------------------------------------------------------------------------


 

period of two years following termination of employment for any reason other
than a Change of Control Termination (“Non-Compete Period”), Executive will not
directly or indirectly, alone or as a partner, officer, director, shareholder or
employee of any other firm or entity, engage in any commercial activity in
competition with any part of Ceridian’s business as conducted as of the date of
such termination of employment or with any part of Ceridian’s contemplated
business with respect to which Executive has Confidential Information.  For
purposes of this subsection (a), “shareholder” shall not include beneficial
ownership of less than five percent (5%) of the combined voting power of all
issued and outstanding voting securities of a publicly held corporation whose
stock is traded on a major stock exchange.  Also for purposes of this subsection
(a), “Ceridian’s business” shall include business conducted by Ceridian or its
affiliates and any partnership or joint venture in which Ceridian or its
affiliates is a partner or joint venturer; provided that, “affiliate” as used in
this sentence shall not include any corporation in which Ceridian has ownership
of less than fifteen percent (15%) of the voting stock.

(b)                                 At its sole option Ceridian may, by written
notice to Executive at any time within the Non-Compete Period, waive or limit
the time and/or geographic area in which Executive cannot engage in competitive
activity.

(c)                                  During the Non-Compete Period, prior to
accepting employment with or agreeing to provide consulting services to, any
firm or entity which offers competitive products or services, Executive shall
give 30 days prior written notice to Ceridian.  Such written notice shall
describe the firm and the employment or consulting services to be rendered to
the firm or entity, and shall include a copy of the written offer of employment
or engagement of consulting services.  Ceridian’s failure to respond or object
to such notice shall not in any way constitute acquiescence or waiver of
Ceridian’s rights under this Article VI.

6.03                        Non-Recruitment.  During the term of employment and
for a period of two years following termination of employment for any reason
other than a Change of Control Termination, Executive will not directly or
indirectly hire any of Ceridian’s employees, or solicit any of Ceridian’s
employees for the purpose of hiring them or inducing them to leave their
employment with Ceridian, nor will Executive own, manage, operate, join,
control, consult with, participate in the ownership, management, operation or
control of, be employed by, or be connected in any manner with any person or
entity which engages in the conduct proscribed in this Section 6.03.  This
provision shall not preclude Executive from responding to a request (other than
by Executive’s employer) for a reference with respect to an individual’s
employment qualifications.

6.04                        Non-Disparagement.  Executive will not, during the
term or after the termination or expiration of this Agreement or Executive’s
employment, make disparaging statements, in any form, about Ceridian, its
officers, directors, agents, employees, products or services which Executive
knows, or has reason to believe, are false or misleading.

6.05                        Survival and Enforceability.  The obligations of
this Article VI shall survive the expiration or termination of this Agreement
and Executive’s employment.  Should any provision of this Article VI be held
invalid or illegal, such illegality shall not invalidate the whole of this
Article VI or the Agreement, but, rather, Article VI shall be construed as if it
did not contain the illegal part or narrowed to permit its enforcement, and the
rights and obligations of the parties shall be construed and enforced
accordingly. In furtherance of and not in limitation of the foregoing, Executive
expressly agrees that should the duration of or geographical extent of, or
business activities covered by, any provision of this Article VI be in excess of
that which is valid or enforceable under applicable law, then such provision
shall be construed to cover only that duration, extent or activities that may
validly be covered.  Executive acknowledges the uncertainty of the law in this
respect and expressly stipulates that this Article VI shall be construed in a
manner that renders its provisions valid and enforceable to the maximum extent
(not exceeding its express terms) possible under applicable law.  This

10


--------------------------------------------------------------------------------


 

Article VI does not replace and is in addition to any other agreements Executive
may have with Ceridian on the matters addressed herein.

ARTICLE VII

CHANGE OF CONTROL

7.01                        Definitions.  For purposes of this Article VII, the
following definitions shall be applied:

(a)                                  “Benefit Plan” means any formal or informal
plan, program or other arrangement heretofore or hereafter adopted by Ceridian
for the direct or indirect provision of compensation to Executive (including
groups or classes of participants or beneficiaries of which Executive is a
member), whether or not such compensation is deferred, is in the form of cash or
other property or rights, or is in the form of a benefit to or for Executive.

(b)           “Change of Control” shall mean the first of the following events
to occur:

(1)                                  there is consummated a merger or
consolidation to which Ceridian or any direct or indirect subsidiary of Ceridian
is a party if the merger or consolidation would result in the voting securities
of Ceridian outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) less than
60% of the combined voting power of the securities of Ceridian or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation; or

(2)                                  the direct or indirect beneficial ownership
(as defined in Rule 13d-3 under the Securities Exchange Act of  1934, as amended
(the “Exchange Act”) in the aggregate of securities of Ceridian representing
twenty percent (20%) or more of the total combined voting power of Ceridian’s
then issued and outstanding securities is acquired by any person or entity or
group of associated persons or entities acting in concert; provided, however,
that for purposes hereof, the following acquisitions shall not constitute a
Change of Control: (A) any acquisition by Ceridian or any of its subsidiaries,
(B) any acquisition directly from Ceridian or any of its subsidiaries, (C) any
acquisition by any employee benefit plan (or related trust or fiduciary)
sponsored or maintained by Ceridian or any corporation controlled by Ceridian,
(D) any acquisition by an underwriter temporarily holding securities pursuant to
an offering of such securities, (E) any acquisition by a corporation owned,
directly or indirectly, by the stockholders of Ceridian in substantially the
same proportions as their ownership of stock of Ceridian, (F) any acquisition in
connection with which, pursuant to Rule 13d-1 promulgated pursuant to the
Exchange Act, the individual, entity or group is permitted to, and actually
does, report its beneficial ownership on Schedule 13G (or any successor
Schedule); provided that, if any such individual, entity or group subsequently
becomes required to or does report its beneficial ownership on Schedule 13D (or
any successor Schedule), then, for purposes of this paragraph, such individual,
entity or group shall be deemed to have first acquired, on the first date on
which such individual, entity or group becomes required to or does so report on
Schedule 13D, beneficial ownership of all of the voting securities of Ceridian
beneficially owned by it on such date, and (G) any acquisition in connection
with a merger or consolidation which, pursuant to paragraph (1) above, does not
constitute a Change of Control; or

11


--------------------------------------------------------------------------------


 

(3)                                  there is consummated a transaction
contemplated by an agreement for the sale or disposition by Ceridian of all or
substantially all of Ceridian’s assets, other than a sale or disposition by
Ceridian of all or substantially all of Ceridian’s assets to an entity, at least
60% of the combined voting power of the voting securities of which are owned by
stockholders of Ceridian in substantially the same proportions as their
ownership of Ceridian immediately prior to such sale; or

(4)                                  the stockholders of Ceridian approve any
plan or proposal for the liquidation of Ceridian; or

(5)                                  a change in the composition of the Board
such that the “Continuity Directors” cease for any reason to constitute at least
a majority of the Board.  For purposes of this clause, “Continuity Directors”
means (A) those members of the Board who were directors on the date hereof and
(B) those members of the Board (other than a director whose initial assumption
of office was in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of Ceridian) who were elected or appointed by, or on the nomination or
recommendation of, at least a two-thirds (2/3) majority of the then-existing
directors who either were directors on the date hereof or were previously so
elected or appointed; or

(6)                                  such other event or transaction as the
Board shall determine constitutes a Change of Control.

Notwithstanding any provision in this Section 7.01(b) to the contrary, a Change
of Control shall not include a sale, spin off, reverse spin off or similar
disposition of any Subsidiary of Ceridian, unless or until the Board shall
determine that such disposition constitutes a Change of Control.

(c)                                  “Change of Control Compensation” means any
payment or benefit (including any transfer of property) in the nature of
compensation, to or for the benefit of Executive under this Agreement or any
Other Agreement or Benefit Plan, which is considered to be contingent on a
change in the ownership or effective control of Ceridian for purposes of
Section 280G of the Code.

(d)                                 “Change of Control Termination” means, with
respect to Executive, any of the following events:

(1)                                  On or within two years after a Change of
Control, Termination of Executive’s Employment by Ceridian for any reason other
than (A) fraud, (B) theft or embezzlement of Ceridian assets, (C) conviction of
a crime involving moral turpitude, or (D) failure to follow Ceridian’s conduct
and ethics policies;

(2)                                  On or within two years after a Change of
Control, Termination of Executive’s Employment by Executive for Good Reason; or

(3)                                  A Termination of Executive’s Employment by
Ceridian other than for the reasons described in clauses (A) through (D) of
Section 7.01(d)(1) during the pendency of a Potential Change of Control and
Executive reasonably demonstrates that such termination was at the request or
direction of a person or entity who has entered into an agreement, the
consummation of which would result in a Change of Control, or is otherwise in
connection with or in anticipation of a Change of Control (whether or not a
Change of Control ever occurs).  For purposes of this Agreement, in the event of
a termination described in the preceding sentence, a Change of Control will be
deemed to have

12


--------------------------------------------------------------------------------


 

occurred immediately prior to the Termination of Executive’s Employment for
purposes of this Agreement.

A Change of Control Termination by Executive shall not, however, include
termination by reason of death or Disability.  A Termination of Executive’s
Employment by Ceridian shall not constitute a termination described in clauses
(A) through (D) of Section 7.01(d)(1) unless (i) there has been delivered to
Executive by the Board, at least 10 days prior to such termination, a written
notice which specifically identifies conduct described in clauses (A), (B), (C)
or (D) of Section 7.01(d)(1) in which the Board believes Executive has engaged
and (ii) the Board has duly adopted a resolution, by the affirmative vote of not
less than two-thirds (2/3) of the entire membership of the Board at a meeting of
the Board which was called and held for the purpose of considering such
termination (after reasonable notice to the Executive and an opportunity for the
Executive, together with the Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, the Executive was guilty
of conduct described in clauses (A), (B), (C) or (D) of Section 7.01(d)(1), and
specifying the particulars thereof in detail.

(e)                                  “Other Agreements” means any agreement,
contract or understanding heretofore or hereafter entered into between Executive
and Ceridian for the direct or indirect provision of compensation to Executive.

(f)                                    “Potential Change of Control” shall be
deemed to have occurred if the event set forth in any one of the following
subsections shall have occurred: (A) Ceridian enters into an agreement, the
consummation of which would result in the occurrence of a Change of Control; (B)
Ceridian or any person or entity publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change of
Control; (C) any person becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of Ceridian
representing 15% or more of either the then outstanding shares of common stock
of Ceridian or the combined voting power of Ceridian’s then outstanding
securities; or (D) the Board adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change of Control has occurred.

7.02                        Termination by Executive.  The termination of
Executive’s employment as described in Section 7.01(d)(2) shall be accomplished
by, and effective upon, Executive giving written notice to Ceridian of
Executive’s decision to terminate.  Except as otherwise expressly provided in
this Agreement, upon the exercise of said right, all obligations and duties of
Executive under this Agreement shall be of no further force and effect.

7.03                        Change of Control Termination Payment.

(a)                                  In the event of a Change of Control
Termination, Ceridian shall, within five days of such termination, make a lump
sum payment to Executive in an amount equal to three times the sum of (1), (2)
and (3) below:

(1)                                  one year of Base Salary at the rate in
effect at the time of Executive’s termination (without giving effect to any
reduction in Base Salary constituting Good Reason);

(2)                                  the bonus, if any, that Executive would
have earned under all applicable Ceridian bonus plans for the year in which the
termination occurs had “superior” goals been achieved (without giving effect to
any reduction in bonus opportunity constituting Good Reason);

(3)                                  the highest annual aggregate amount of
401(k) Restoration Match (as defined in the Ceridian Corporation Deferred
Compensation Plan (“DCP”)) and Supplemental Matching Credit (as defined in the
DCP) made by Ceridian on behalf of Executive into the DCP over the last three
fiscal years prior to termination of Executive.

13


--------------------------------------------------------------------------------


 

(b)                                 In the event of a Change of Control
Termination, Ceridian shall also pay to Executive, along with the lump sum
severance payment described in Section 7.03(a), a prorated portion of
Executive’s bonus compensation for the fiscal year in which the Change of
Control Termination occurs (assuming that any applicable performance objectives
were achieved at the “target” level of performance and without giving effect to
any reduction in bonus opportunity constituting Good Reason) calculated by
multiplying (A) the maximum achievable amount of such bonus compensation by (B)
a fraction, the numerator of which is the number of days in the applicable
fiscal year through the date of termination and the denominator of which is 365.

(c)                                  In the event of a Change of Control
Termination, Executive shall be entitled to continued medical and dental
coverage in accordance with Section 7.06.


(D)                                 FOLLOWING A CHANGE OF CONTROL TERMINATION,
CERIDIAN SHALL PROVIDE EXECUTIVE WITH REASONABLE EXECUTIVE-LEVEL OUTPLACEMENT
SERVICES, NOT TO EXCEED $20,000, FOR A PERIOD OF UP TO 24 MONTHS (OR IF EARLIER,
UNTIL THE FIRST ACCEPTANCE BY EXECUTIVE OF AN OFFER OF EMPLOYMENT), TO BE
PROVIDED THROUGH EXECUTIVE’S PREFERRED PROVIDER OF SUCH SERVICES.  FOLLOWING A
CHANGE OF CONTROL TERMINATION, CERIDIAN SHALL REIMBURSE EXECUTIVE FOR ALL
CUSTOMARY RELOCATION EXPENSES ACTUALLY INCURRED BY EXECUTIVE IN ONE MOVE OUT OF
THE EXECUTIVE’S STATE OF RESIDENCE WITHIN THE ONE-YEAR PERIOD FOLLOWING SUCH
CHANGE OF CONTROL TERMINATION, PROVIDED SUCH MOVE IS NECESSITATED BY EXECUTIVE’S
ACCEPTANCE OF AN OFFER OF EMPLOYMENT.

(e)                                  In the event of a Change of Control
Termination, all outstanding Ceridian options and other equity awards held by
Executive shall become fully vested and exercisable and, if applicable, free
from all restrictions.

(f)                                    The payments and benefits described in
this Article VII shall be conditioned upon Executive executing (and not
effectively rescinding) a release of claims against Ceridian substantially
identical to that attached as Exhibit A hereto.

7.04                        Interest.  In the event Ceridian does not make
timely payment in full of the Change of Control Termination Payment described in
Section 7.03, Executive shall be entitled to receive interest on any unpaid
amount at the lower of:  (a) the prime rate of interest (or such comparable
index as may be adopted) established from time to time by the Bank of America
National Trust and Savings Association, New York, New York or its successor in
interest; or (b) the maximum rate permitted under Section 280G(d)(4) of the
Internal Revenue Code.

7.05                        Attorneys’ Fees.  In the event Executive incurs any
legal expense to enforce or defend his or her rights under this Article VII of
this Agreement, or to recover damages for breach thereof, Executive shall be
entitled to recover from Ceridian any expenses for attorneys’ fees and
disbursements incurred. Such payments shall be made within five (5) business
days after delivery of Executive’s written requests for payment accompanied with
such evidence of fees and expenses incurred as Ceridian reasonably may require.

7.06                        Benefits Continuation.  In the event of a Change of
Control Termination, Executive shall, until age 65, be entitled to receive from
Ceridian medical and dental insurance coverage substantially equivalent to the
coverage Executive had on the day immediately prior to the Change of Control,
including coverage then in effect for Executive’s spouse and dependents.  During
any continuation period required under the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”), Ceridian shall continue to provide medical
and dental coverage under one or more of Ceridian’s group medical and dental
plans as if

14


--------------------------------------------------------------------------------


 

Executive were still employed, and Executive shall be required to pay no more
for such insurance coverage than Executive would be required to pay had
Executive continued in active employment with Ceridian.  From the expiration of
the COBRA period until Executive’s attainment of age 65, Ceridian shall use its
reasonable best efforts to continue group coverage on the same terms; provided,
however, that if Ceridian determines that such continued coverage under its
group medical and dental plans after the COBRA period would jeopardize the
tax-qualified status of such plans or cause Executive to incur penalty tax under
Section 409A of the Code, Ceridian shall have the right to: (i) require
Executive to reimburse Ceridian for such amounts as may be necessary to preserve
group coverage without jeopardizing tax-qualified status or triggering penalty
taxes, or (ii) discontinue such coverage and use its best reasonable efforts to
obtain for Executive, his spouse and his dependants comparable individual
coverage at comparable rates.  Ceridian shall reimburse Executive for the cost
of such individual insurance coverage up to the amount Ceridian would be
required to pay under Ceridian’s group plans had Executive continued in active
employment with Ceridian, and Executive shall be responsible for all additional
costs, if any.

7.07                        Mitigation; Offset.  Following a Change of Control
Termination, Executive is not required to seek other employment or to attempt in
any way to reduce any amounts payable to the Executive by pursuant to this
Article VII.  The amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned by Executive as the
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by Executive to Parent Corporation, any
Subsidiary or otherwise.

7.08                        Six-Month Suspension For Specified Key Employee. 
If, upon a Change of Control Termination, Executive is a “specified employee”
for purposes of complying with the requirements of Section 409A(a)(2)(B)(i) of
the Code, any payments due under Sections 7.03 and 7.04 and the provision of
benefits under Section 7.07 (including any tax gross-up payment), will not be
paid, provided without charge or reimbursed to Executive until the first day
immediately following the date that is six (6) months after the date of the
Executive’s termination of employment (or, if earlier, upon the Executive’s
death).

ARTICLE VIII

GENERAL PROVISIONS

8.01                        No Adequate Remedy.  The parties declare that it is
impossible to measure in money the damages which will accrue to either party by
reason of a failure to perform any of the obligations under this Agreement and
therefore injunctive relief is appropriate.  Therefore, if either party shall
institute any action or proceeding to enforce the provisions hereof, such party
against whom such action or proceeding is brought hereby waives the claim or
defense that such party has an adequate remedy at law, and such party shall not
urge in any such action or proceeding the claim or defense that such party has
an adequate remedy at law.

8.02                        Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the successors and assigns of Parent
Corporation and each Subsidiary, whether by way of merger, consolidation,
operation of law, assignment, purchase or other acquisition of substantially all
of the assets or business of Ceridian, and any such successor or assign shall
absolutely and unconditionally assume all of Ceridian’s obligations hereunder.

8.03                        Notices.  All notices, requests and demands given to
or made pursuant hereto shall, except as otherwise specified herein, be in
writing and be delivered or mailed to any such party at its address:

15


--------------------------------------------------------------------------------


 

(a)                                  Ceridian Corporation
3311 East Old Shakopee Road
Minneapolis, Minnesota 55425-1640
Attention:  Office of General Counsel

(b)                                 In the case of Executive shall be:

At the address listed on the last page of this Agreement.

Either party may, by notice hereunder, designate a changed address.  Any notice,
if mailed properly addressed, postage prepaid, registered or certified mail,
shall be deemed dispatched on the registered date or that stamped on the
certified mail receipt, and shall be deemed received within the second business
day thereafter or when it is actually received, whichever is sooner.

8.04                        Captions.  The various headings or captions in this
Agreement are for convenience only and shall not affect the meaning or
interpretation of this Agreement.

8.05                        Governing Law.  The validity, construction and
performance of this Agreement shall be governed by the laws of the State of
Minnesota and any and every legal proceeding arising out of or in connection
with this Agreement shall be brought in the appropriate courts of the State of
Minnesota, each of the parties hereby consenting to the exclusive jurisdiction
of said courts for this purpose.  The parties hereto expressly recognize and
agree that the implementation of this Governing Law provision is essential in
light of the fact that Parent Corporation’s corporate headquarters and its
principal executive offices are located within the State of Minnesota, and there
is a critical need for uniformity in the interpretation and enforcement of the
employment agreements between Ceridian and its senior executives.

8.06                        Construction.  Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

8.07                        Waivers.  No failure on the part of either party to
exercise, and no delay in exercising, any right or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right or remedy granted hereby or by any related document
or by law.

8.08                        Modification.  Any changes or amendments to this
Agreement must be in writing and signed by both parties.

8.09                        Entire Agreement.  This Agreement constitutes the
entire agreement and understanding between the parties hereto in reference to
all the matters herein agreed upon.  This Agreement replaces in full all prior
employment or Change of Control agreements or understandings of the parties
hereto with respect to such subject matter, and any and all such prior
agreements or understandings are hereby rescinded by mutual agreement.

[Remainder of Page Left Intentionally Blank]

16


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, The parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

EXECUTIVE

 

CERIDIAN CORPORATION

 

/s/ Michael F. Shea

 

By:

/s/ Gary M. Nelson

Michael F. Shea

 

 

Gary M. Nelson

Title:

Executive Vice President,

 

 

Executive Vice President, Chief

 

Chief of Quality and Service Operations

 

 

Administrative Officer, General

 

 

 

Counsel and Corporate Secretary

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17


--------------------------------------------------------------------------------


 

Exhibit A

RELEASE

I, Michael F. Shea, in consideration of the payments of $            subject to
appropriate withholding, which includes compensation to which I would not be
otherwise entitled, do, except as specifically provided below, hereby fully and
completely release and waive any and all claims, complaints, causes of action or
demands of whatever kind which I have or may have against Ceridian Corporation,
its predecessors, successors, subsidiaries and affiliates and all past and
present members of the Board of Directors, officers, employees and agents of
those persons and companies (“Ceridian”) arising out of any actions, conduct,
decisions, behavior or events occurring up to the date of my execution of this
Release.

I understand and accept that this Release specifically covers but is not limited
to any and all claims, complaints, causes of action or demands which I have or
may have against the above-referenced released parties relating in any way to
the terms, conditions and circumstances of my employment up to the date of my
signature below, any form of employment discrimination prohibited under any
state’s human rights act, Title VII of the Federal Civil Rights Act of 1964 and
the Federal Age Discrimination in Employment Act.  I further understand that
this Release extends to but is not limited to all claims which I may have based
on statutory or common law claims for negligence or other breach of duty,
wrongful discharge, breach of contract, breach of any express or implied
promise, misrepresentation, fraud, retaliation, breach of public policy,
infliction of emotional distress, defamation, promissory estoppel, failure to
pay wages or any other theory, whether legal or equitable. Notwithstanding the
foregoing, I do not waive my rights to (i) enforce the performance by Ceridian
of its obligations under the Executive Employment Agreement between myself and
Ceridian (including, without limitation, the obligation to make the payments and
provide the benefits described in Article VII thereof if applicable), (ii) any
pension or other employee benefits payable pursuant to the terms of the
applicable plans of Ceridian or any affiliate, which benefits shall be paid or
provided in accordance with the terms of such plans or (iii) indemnification
from Ceridian with respect to my service with Ceridian, whether provided
pursuant to Ceridian’s bylaws or otherwise.

Nothing contained herein, however, shall be construed to prohibit me from filing
a charge with the Equal Employment Opportunity Commission, but my release
includes a release of my right to file a court action or to seek individual
remedies or damages in any Equal Employment Opportunity Commission-filed court
action, and my release of these rights shall apply with full force and effect to
any proceedings arising from or relating to such a charge.

I agree that my only remedy for any dispute I have about the enforceability of
this Release shall be to submit that dispute to final and binding arbitration in
accordance with the rules of the American Arbitration Association.  Ceridian and
I agree that I must send written notice of any claim to Ceridian by certified
mail, return receipt requested.  Written notice to Ceridian shall be sent to its
Secretary at 3311 East Old Shakopee Road, Minneapolis, MN 55425-1640.

I understand that I may rescind this Release if I do so in writing, delivered by
certified mail, return receipt requested, to Office of the General Counsel,
Ceridian Corporation, 3311 East Old Shakopee Road, Minneapolis, MN 55425-1640,
within fifteen (15) calendar days of the date of my signature below.  Upon the
expiration of fifteen (15) calendar days from the date indicated below, if I
have not rescinded this Release, then Ceridian Corporation shall promptly
deliver to me the above-referenced payment, subject to appropriate withholding,
this Release being contingent upon payment of that sum.

If sent by mail, the rescission must be:

·              Postmarked within the 15 calendar-day period;

·              Properly addressed to Ceridian; and

·              Sent by certified mail, return receipt requested.

1


--------------------------------------------------------------------------------


By my signature below, I acknowledge that I fully understand and accept the
terms of this Release, and I represent and agree that my signature is freely,
voluntarily and knowingly given.  I have had 21 days in which to consider this
agreement.  By my signature below, I further acknowledge that I have been
provided a full opportunity to review and reflect on the terms of this Release
and to seek the advice of legal counsel of my choice, which advice I have been
encouraged to obtain.

If I do not execute this Release within 30 days after I receive it, the offer
Ceridian has made for a payment herein is null and void.

Date:

 

 

 

 

 

 

Michael F. Shea

 

2


--------------------------------------------------------------------------------